      Case 3:20-cv-05818-TKW-MJF Document 1 Filed 09/14/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

BETTY YOUNG,                              Case No. __________________
             Plaintiff,
vs.
CENTURION OF FLORIDA, LLC and
MHM HEALTH PROFESSIONALS,
LLC,
        Defendants.
________________________/

                                COMPLAINT
      Plaintiff Betty Young sues Defendants Centurion of Florida, LLC and

MHM Health Professionals, LLC, and alleges:

                             Nature of the Action

      1.    This is an action to remedy unlawful race discrimination and

retaliation under 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, and Florida

Statutes § 760.01, et seq.

                                   Parties

      2.    At all material times, Plaintiff Betty Young was a resident of

Escambia County, Florida. Plaintiff is a member of a protected class because

of her race (African-American) and because she reported and/or opposed

unlawful employment practices.
     Case 3:20-cv-05818-TKW-MJF Document 1 Filed 09/14/20 Page 2 of 6




      3.    Defendant Centurion of Florida, LLC (“Centurion”) is a Florida

limited liability company organized and existing under the laws of the State

of Florida. At all material times, Centurion has been an “employer” as that

term is used under the applicable laws.

      4.    Defendant MHM Health Professionals, LLC (“MHMHP”), is a

foreign limited liability company authorized and doing business in the State

of Florida. At all material times, MHMHP has been an “employer” as that

term is used under the applicable laws.

                         Jurisdiction and Venue

      5.    This Court has jurisdiction under 28 U.S.C. § 1331 because

Plaintiff asserts claims arising under the laws of the United States.

      6.    The Court has supplemental jurisdiction over Plaintiff’s state-law

claims under 28 U.S.C. § 1367(a) because those claims are so related to the

federal claims that they form part of the same case or controversy.

      7.    Venue is proper in this Court because a substantial part of the

events or omissions giving rise to the claims occurred in this District.

                          Conditions Precedent

      8.    Plaintiff has satisfied all conditions precedent to bringing this

action.




                                                                            2
      Case 3:20-cv-05818-TKW-MJF Document 1 Filed 09/14/20 Page 3 of 6




                            Factual Allegations

      9.    Centurion and MHMHP jointly employed Plaintiff.

      10.   Plaintiff began her employment with Defendants in November

2018 as an Activities Technician at the Santa Rosa Correctional Institution

(“SRCI”) in Milton, Florida.

      11.   On April 9, 2019, Plaintiff walked into the medical offices at SRCI

and saw several Corrections Officers huddled over an African-American

inmate who appeared to have been beaten. Plaintiff recognized the inmate

as one who also had been beaten by Corrections Officers in January 2019.

      12.   As Plaintiff was leaving the medical offices, she heard someone

refer to her as “black bitch.”

      13.   Plaintiff immediately reported the incident to her supervisor,

who instructed Plaintiff to prepare an incident report and submit it to her

supervisor for her review. Plaintiff did as her supervisor instructed. She later

learned that her supervisor had deleted from the report that Plaintiff had

heard someone refer to her as “black bitch.”

      14.   On April 10, 2019, Plaintiff was suspended pending an

investigation.

      15.   On April 23, 2019, Plaintiff’s employment was terminated.




                                                                              3
      Case 3:20-cv-05818-TKW-MJF Document 1 Filed 09/14/20 Page 4 of 6




                                COUNT 1
                           RACE DISCRIMINATION

      16.   Plaintiff realleges paragraphs 1 through 15 above.

      17.   Plaintiff has been discriminated against because of her race in

that she was treated differently than similarly situated non-African-

American employees based, at least in part, on her race.

      18.   Defendants are liable for the differential treatment towards

Plaintiff because they controlled the actions and inactions of the persons

making decisions affecting Plaintiff or they knew or should have known

about those actions or inactions and failed to take prompt and adequate

remedial action or took no action at all to prevent the abuses of Plaintiff.

      19.   Defendants also knowingly condoned and ratified the differential

treatment of Plaintiff because they allowed and/or participated in the

differential treatment.

      20.   The discrimination complained of herein affected a term,

condition, or privilege of Plaintiff’s employment with Defendants and

constitutes adverse employment action.

      21.   Defendants’    acts   and    omissions    constitute    intentional

discrimination and unlawful employment practices based on race, in

violation of 42 U.S.C. § 1981, 42 U.S.C. § 2000e, et seq., and Florida Statutes

§ 760.01, et seq.


                                                                               4
      Case 3:20-cv-05818-TKW-MJF Document 1 Filed 09/14/20 Page 5 of 6




      22.   As a direct and proximate result of Defendants’ conduct

described above, Plaintiff has suffered emotional distress, mental pain and

suffering, past and future pecuniary losses, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses. These damages

have occurred in the past, are permanent and continuing. Plaintiff is entitled

to injunctive relief.

      23.   Plaintiff is entitled to recover her attorney’s fees and costs under

42 U.S.C. § 1988, 42 U.S.C. § 2000e-5(k), and Florida Statutes § 760.11(5).

                                 COUNT 2
                                RETALIATION

      24.   Plaintiff realleges paragraphs 1 through 15 above.

      25.   Plaintiff reported and/or opposed unlawful employment

practices during her employment with Defendants.

      26.   Defendants retaliated against Plaintiff for reporting and/or

opposing the unlawful employment practices.

      27.   As a direct and proximate result of Defendants’ acts and

omissions, Plaintiff has suffered emotional distress, mental pain and

suffering, past and future pecuniary losses, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses. These damages

have occurred in the past, are permanent and continuing. Plaintiff is entitled

to injunctive relief.


                                                                               5
     Case 3:20-cv-05818-TKW-MJF Document 1 Filed 09/14/20 Page 6 of 6




     28.   Plaintiff is entitled to recover her attorney’s fees and costs under

42 U.S.C. § 1988, 42 U.S.C. § 2000e-5(k), and Florida Statutes § 760.11(5).

                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays that the Court enter judgment in her

favor and against Defendants awarding compensatory damages, punitive

damages, pre- and post-judgment interest, attorney’s fees, and costs;

granting equitable relief mandating Defendants’ obedience to the laws

enumerated above and permanently enjoining Defendants from future

violations of those laws; and granting such other and further relief as the

Court deems just and appropriate.

                     DEMAND FOR JURY TRIAL

     Plaintiff demands a trial by jury on all matters so triable.

DATED: September 14, 2020
                                       TEIN MALONE PLLC

                                       /s/ Gaye L. Huxoll
                                       Gaye L. Huxoll
                                       Florida Bar No. 149497
                                       ghuxoll@teinmalone.com
                                       (305) 442-1101

                                       Counsel for Plaintiff




                                                                              6
